                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

MICHELLE LORRAINE BYAS,                         §
           Plaintiff,                           §
                                                §
vs.                                             §    Civil Action No.: 0:18-00271-MGL
                                                §
ANDREW M. SAUL,                                 §
Acting Commissioner of Social Security,         §
             Defendant.                         §

 ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES
             UNDER THE EQUAL ACCESS TO JUSTICE ACT

       This is a Social Security appeal. Pending before the Court is Plaintiff Michelle Lorraine

Byas’s motion under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), for attorney fees in the

amount of $4,140.00 and $16.00 in expenses. Defendant Andrew M. Saul does not oppose the

motion.

       Having carefully considered the motion, the response, the record, and the relevant law, it

is the judgment of the Court the motion is GRANTED.

       IT IS SO ORDERED.

       Signed this 10th day of October, 2019, in Columbia, South Carolina.

                                                 /s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE
